Name: Commission Regulation (EC) No 2449/94 of 11 October 1994 on the supply of flour intended for the people of Georgia, Armenia and Azerbaijan pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10. 94 Official Journal of the European Communities No L 262/3 COMMISSION REGULATION (EC) No 2449/94 of 11 October 1994 on the supply of flour intended for the people of Georgia, Armenia and Azerbaijan pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2065/94 of 16 August 1994 (2), laying down detailed rules for the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Taji ­ kistan pursuant to Council Regulation (EC) No 1999/94, provides that the tenders for the free supply of processed products shall relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, as payment for the costs of proces ­ sing, packaging and marking ; Whereas, it is appropriate to open a tendering procedure for the supply of 30 000 tonnes of common wheat flour ; Lot No 1:15 000 tonnes  Rouen,  Antwerp,  Rotterdam ; Lot No 2 : 15 000 tonnes  Venice (Porto Marghera),  Toulon ; (b) the packaging and marking of the product in accor ­ dance with the instructions set out in Annex I. The goods must be made available for loading on board ship at the following dates : Lot No 1 :  5 000 tonnes with effect from 14 November 1994,  5 000 tonnes with effect from 21 November 1994,  5 000 tonnes with effect from 28 November 1994. Lot No 2 :  5 000 tonnes with effect from 14 November 1994,  5 000 tonnes with effect from 21 November 1994,  5 000 tonnes with effect from 28 November 1994. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 30 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Articles 2 ( 1 ) and 2 (3) thereof. Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), 120, rue de la Loi B-1049 Brussels . The closing date for the lodgment of tenders shall be 18 October 1994 at 5 p.m., (Brussels time). 2. The offer of the tenderer shall indicate the quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II, as payment for the supply, necessary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down. The offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for a tonne of finished product (net weight). 3 . By derogation from the amount referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tende ­ ring security is fixed at ECU 20 per tonne of common wheat flour. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 280 per tonne of common wheat flour, to be lodged in national currency. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on the boat in one of the following ports : ( ¢) OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 213, 18 . 8 . 1994, p. 3. No L 262/4 Official Journal of the European Communities 12. 10. 94 Article 55. The securities referred to in paragraphs 3 and 4 shall be lodged in favour of the Commission of the European Communities. By derogation from Article 1 1 ( 1 ) of Regulation (EC) No 2065/94 all of the controls referred to in the said para ­ graph shall be carried out by the intervention agency of the Member State in which the port of loading is situated. Article 4 Article 6 The take-over certificate referred to in Article 10 (1 ) (b) of Regulation (EC) No 2065/94 shall be established on the basis of the model in Annex III . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission ANNEX I 1 . Product to be supplied : common wheat flour 2. Charasteristics and quality of the goods ( l): see OJ No C 114, 29. 4. 1991 (under II.B(l ) (a)) 3 . Total quantity : 30 000 tonnes 4. Number of lots : one lot of 1 5 000 tonnes to be delivered to one port only 5. Packaging f?) : in new mixed jute/polypropylene sacks containing 50 kg net. See OJ No C 114, 29. 4. 1991 (under II.B (2) (c)) These sacks will be packaged in new polypropylene 'Slinged/Big Bags', closed on top, at the rate of 20 sacks per 'Big Bag'. The 'Big Bags' will be sealed under the responsibility of the successful tenderer 6. Marking : (a) European flag : see OJ No C 114, 29 . 4. 1991 (Annexes I and II) (b) the following inscription on each sack : nillEHHHHAa MYKA - nOCTABKA EBPOIIEftCKOrO COK)3A in letters of at least 5 cm 7. Stage of supply : FOB stowed ( l) The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium -134 and - 137 and iodium -131 levels. (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 12. 10 . 94 Official Journal of the European Communities No L 262/5 ANNEX II (in tonnes) Places of storage Quantity Finn Seholm j0rgensen Catrinebjerg Gods, Hal II Catrinebjergvej 3 DK-2630 Tastrup H.C. Handelscenter Venslev A/S Herlevgard, Lager 3 Lyngevej 16 DK-3400 Hillerad 0stsjaslland Andel Brorupgard Kalundborgvej 1 55 DK-4200 Slagelse DLG Lageret Vestre Kaj DK-4700 Naestved DLG Trollesgave Stenskowej 8 B DK-4700 Naestved DLG Gammelservej 14 DK-4760 Vordingborg Napus A/S Fovsletgard, Lager IV Fovsletgardvej 3 DK-6580 Vamdrup DLG Lageret, Nees afd. Ulfsundvej 35 DK-7570 Vemb A/S KFK Ormstrup Gods Ormstrupvej 28 DK-8850 Bjerringbro Overgard Gods Anker IV Overgardsvej 28 DK-8970 Havndal N.P. Andersen St. Sindholt, Lager 6 St. Sindholtvej 55 DK-9380 Vestbjerg 6 961,356 5 485,940 4 325,240 8 124,480 2 216,720 4 403,490 3 536,840 3 182,040 5 500,219 10 302,460 7 511,010 The characteristics of the lots shall be supplied to the successful tenderer by the Danish intervention agency. Address of the intervention agency : DENMARK Landbrugsministeriet, EF-Direktoratet, Nyropsgade 26, DK-1602 K0benhavn V. Tel . : (45) 33 92 70 00 ; telefax : (45) 33 92 69 48 . No L 262/6 Official Journal of the European Communities 12. 10 . 94 ANNEX III Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify the following goods have been taken over : Product : Packaging : of sacks : Number of 'Big Bags' : Total quantity in tonnes net : gross : Place and date of take-over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter